DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “photonic integrated circuit” “planar lightwave circuit” & “crystalline substrate” must be shown or the feature(s) canceled from the claim(s) 8-10.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  The claimed subject matter “a beam splitter to configured to” should be “a beam splitter . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claims 1, 7, & 11, the claimed subject matter “a second reflecting surface between the thin-film layer and the monolithic substrate” is rendered indefinite.  Examiner interprets the claim language as the thin-film comprising a second reflecting surface between itself and monolithic substrate.  Examiner notes it is unclear as to how the second reflecting surface of the thin-film layer is between thin-film layer and monolith substrate.  Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US Pat No. 5,804,453 in view of Tan WO 2010101931.

With respect to claim 1, Chen teaches an optical device for use in analyzing an analyte in a sample based on thin-film spectral interference, comprising:
a light source (fig 8, 804) to emit light signals;
a light detector (fig 8, 829) (col 11, lines 9-12) to detect light signals;
a substrate (fig 7b, 702) having a coupling side and a sensing side;
a beam splitter (fig 8, 808);
a first waveguide (fig 8,806) for optically coupling the light source and the beam splitter, wherein the beam splitter relays light signals from the first waveguide to the monolithic substrate;
a second waveguide (fig 8, 828) for optically coupling the light detector and the beam splitter, wherein the beam splitter relays light signals from the monolithic substrate to the second waveguide;
a thin-film layer directly bonded to the sensing side of the monolithic substrate,
a first reflecting surface (fig 7b, 728) comprising a layer of analyte-binding molecules, and
a second reflecting surface (fig 7b, 706) between the thin-film layer and the monolithic substrate;
whereby a spectral interference “interference pattern” between light reflected into the beam splitter from the first and the second reflecting surfaces “first light beam” (fig 7b, 712) “a second light beam” (fig 7b, 728) (col 6, lines 55-60) varies as analyte molecules in the sample bind to or separate from the analyte-binding molecules (fig 7b, 736) “concentration of the substance” (col 7, lines 58-60).

Chen does not teach a monolithic substrate.

Tan, in the same field of endeavor as Chen of optical assays (col 6, lines 28-30 Chen), teaches a probe can be a monolithic substrate or an optical fiber (pg. 4, ¶ 4).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to substitute Chen’s optical fiber (fig 8,700) for a monolithic substrate as a functional equivalent for efficiently collecting and directing light towards analytes of interest.

With respect to claim 7, Chen teaches an optical device for use in analyzing an analyte in a sample based on thin-film spectral interference, comprising:
a light source (fig 8, 804) to emit light signals;
a light detector (fig 8, 829) (col 11, lines 9-12) to detect light signals;
a monolithic substrate (fig 7b, 702) having a coupling side and a sensing side;
a beam splitter (fig 8, 808) configured to relay light signals from the light source to the monolithic substrate, and
relay light signals from the monolithic substrate to the light detector;
a thin-film layer directly bonded to the sensing side of the monolithic substrate, 
a first reflecting surface (fig 8,806) comprising a layer of analyte-binding molecules,
and
a second reflecting surface (fig 8, 828) between the thin-film layer and the monolithic substrate;
whereby a spectral interference “interference pattern” between light reflected into the beam splitter from the first and the second reflecting surfaces “first light beam” (fig 7b, 712) “a second light beam” (fig 7b, 728) (col 6, lines 55-60) varies as analyte molecules in the sample bind to or separate from the analyte-binding molecules (fig 7b, 736) “concentration of the substance” (col 7, lines 58-60).

Chen does not teach a monolithic substrate.

Tan, in the same field of endeavor as Chen of optical assays (col 6, lines 28-30 Chen), teaches a probe can be a monolithic substrate or an optical fiber (pg. 4, ¶ 4).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to substitute Chen’s optical fiber (fig 8,700) for a monolithic substrate as a functional equivalent for efficiently collecting and directing light towards analytes of interest.

Claims 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US Pat No. 5,804,453 in view of Tan WO 2010101931 in further view of paper of Weijian Shang, “A Fabry-Perot Interferometry Based MRI-Compatible Miniature Uniaxial Force Sensor for Percutaneous Needle Placement”, 2013 hereafter Shang.

With respect to claim 2 according to claim 1, the combination does not teach a first lens between the first waveguide and the beam splitter and a second lens between the second waveguide and the beam splitter.

Shang, in the field of endeavor of optics, teaches a first collimating lens between a wave guide and beamsplitter and a second collimating lens between a second wave guide and the beam splitter (fig 6).  Shang implicitly teaches the waveguide, lens, and beam splitter are securely fixed together in a compact manner (fig 7).  At the time prior to the effective filing date of the invention it would have been obvious to substitute the combination’s beams splitter for Shang’s first lens, second lens, and beamsplitter as a design choice for providing compact flexible optics that does not misalign due to movement between adjacent optics. 

With respect to claim 3 according to claim 2, the combination teaches the first and second lenses are focusing lenses, collimating lenses (fig 6 Shang).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US Pat No. 5,804,453 in view of Tan WO 2010101931 in further view of paper of Weijian Shang, “A Fabry-Perot Interferometry Based MRI-Compatible Miniature Uniaxial Force Sensor for Percutaneous Needle Placement”, 2013 hereafter Shang in further view of Shen CN 105388625.

With respect to claim 4 according to claim 1, the combination teaches does not teach the beam splitter includes two prisms that are 5 secured together by a resin layer.

Shang, in the field of endeavor of optics, teaches a first collimating lens between a wave guide and cubic beamsplitter and a second collimating lens between a second wave guide and the beam splitter (fig 6).  Shang implicitly teaches the waveguide, lens, and beam splitter are securely fixed together in a compact manner (fig 7).

Shang does not teach the beam splitter includes two prisms that are secured together by a resin layer.

Shen, in the field of endeavor of cubic beam splitters, teaches a cubic beam splitter is composed of two rectangular, wherein the two prisms inclined are glued together via an epoxy resin (pg. 2, ¶ 6).  At the time prior to the effective filing date of the invention it would have been obvious to substitute the combination’s beams splitter for Shang’s first lens, second lens, and beamsplitter with a resin layer as a design choice for providing compact flexible optics that does not misalign due movement between adjacent optics.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US Pat No. 5,804,453 in view of Tan WO 2010101931 in further view of paper of Weijian Shang, “A Fabry-Perot Interferometry Based MRI-Compatible Miniature Uniaxial Force Sensor for Percutaneous Needle Placement”, 2013 hereafter Shang in further view of paper of Altechna, “Polarizing Cubes for High Power Application” https://www.youtube.com/watch?v=eYKwCcuar5Q, 2013.

With respect to claim 5 according to claim 1, the combination does not teach the beam splitter includes a birefringent material configured to split light signals into beams of different polarizations.

Shang, in the field of endeavor of optics, teaches a first collimating lens between a wave guide and cubic beamsplitter and a second collimating lens between a second wave guide and the beam splitter (fig 6).  Shang implicitly teaches the waveguide, lens, and beam splitter are securely fixed together in a compact manner (fig 7).

Shang does not teach the beam splitter includes a birefringent material configured to split light signals into beams of different polarizations.

Altechna, in the field of endeavor cubic beamsplitters, teaches a cubic beam splitter comprises a birefringent material which splits light signals into different polarizations as shown in the figure below. At the time prior to the effective filing date of the invention it would have been obvious to substitute the combination’s beams splitter for Shang’s first lens, second lens, and beamsplitter for providing compact flexible optics that does not misalign due to movement between adjacent optics.

    PNG
    media_image1.png
    828
    1292
    media_image1.png
    Greyscale

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Anders WO 2015028571, Charlton WO 2006014410.
	
Allowable Subject Matter
  Claims 6, 8, 9, & 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  Claims 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the beam splitter includes one or more liquid crystal components operable to manipulate optical gates such that at least some light signals are reflected and at least some light signals are transmitted”, in combination with the rest of the limitations of claim 6.

As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious “light source, the light detector, the monolithic substrate, and the beam splitter are integrated into a photonic integrated circuit”, in combination with the rest of the limitations of claim 8.

As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the light source, the light detector, the monolithic substrate, and the beam splitter are integrated into a planar lightwave circuit”, in combination with the rest of the limitations of claim 9.

As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “light source, the light detector, the monolithic substrate, and the beam splitter are fabricated onto a surface of a crystalline substrate”, in combination with the rest of the limitations of claim 10.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a lens disposed between the waveguide assembly tip and the monolithic substrate”, in combination with the rest of the limitations of claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877